Citation Nr: 0401009	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a back disorder.  

In November 2001, the Board initially denied the veteran's 
claim of service connection for a back disorder.  The veteran 
appealed his claim to the United States Court of Appeals for 
Veterans Claims (Court), and in March 2003 the Court vacated 
the Board's decision, and remanded the veteran's claim for 
further development described below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (codified 
at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In the 
March 2003 "Joint Motion for Remand", it was argued that 
the Board did not present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim.  A review of the record shows that the 
veteran has not been provided notice as required under the 
provisions of the VCAA.  This should be accomplished prior to 
a final decision.  

In addition, the VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  It is noted that the veteran was seen during 
service in January 1966 for a muscle strain in his back.  The 
veteran's claim must be remanded for a VA examination to 
determine the etiology of his back disorders.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The appellant and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim 
regarding service connection for a back 
disability.  The letter should also 
specifically inform the appellant and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the VA 
will attempt to obtain on the claimant's 
behalf.  This notice should be consistent 
with 38 U.S.C.A. §§ 5102, 5103, 5103A and 
any applicable precedent.  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should determine the nature and 
likely etiology of any back disorders 
found.  The examination report should 
include responses to the following 
medical questions regarding the veteran's 
back:

a.  Provide diagnoses of all 
disorders of the veteran's back.

b.  For all disorders identified in 
(a), state as precisely as possible 
the time of onset of such disorders.  

c.  The examiner should specifically 
state whether it is at least as 
likely as not that any back 
disorders identified in question (a) 
are related to the muscle strain for 
which he was treated in service in 
January 1966.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding service connection for a back 
disability which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




